IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1,2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                         2019-SC-0635-WC


MARTIN COUNTY BOARD OF                            APPELLANT
EDUCATION


                ON APPEAL FROM COURT OF APPEALS
V.                  CASE NO. 2018-CA-1868-WC
                 WORKERS’ COMPENSATION BOARD
                        NO. 15-WC-62517


ARCHIE BLACKBURN; DR. BAL BANSAL;                 APPELLEES
CARDINAL HILL HOSPITAL; HON. CHRIS
DAVIS, ADMINISTRATIVE LAW JUDGE;
AND KENTUCKY WORKERS’
COMPENSATION BOARD



AND                     2019-SC-0647-WC



ARCHIE BLACKBURN                                  APPELLANT


                ON APPEAL FROM COURT OF APPEALS
V.                   CASE NO. 2018-CA-1868-WC
                 WORKERS COMPENSATION BOARD
                         NO. 15-WC-62517


MARTIN COUNTY BOARD OF                            APPELLEES
EDUCATION; BAL K. BANSAL, M.D.;
CARDINAL HILL HOSPITAL;
HON. CHRIS DAVIS, ADMINISTRATIVE
LAW JUDGE; AND KENTUCKY WORKERS’
COMPENSATION BOARD

                                1
                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING


      On November 16, 2018, the Workers’ Compensation Board (Board)

issued an opinion affirming the Administrative Law Judge’s (ALJ) award of

permanent partial disability (PPD) benefits to Archie Blackburn for a work-

related head injury and denial of an award for an alleged work-related cervical

injury. Martin County Board of Education (Martin County) and Blackburn

separately appealed to the Kentucky Court of Appeals which affirmed the

Board. Both appealed to this Court as a matter of right. See Vessels v. Brown

Forman Distillers Corp., 793 S.W.2d 795, 798 (Ky. 1990); Ky. Const. §115. The

two appeals were subsequently designated to be heard together for decision in

a single Opinion. We affirm.

      The pertinent historical facts and procedural history were succinctly set

out in the opinion of the Court of Appeals as follows.

      Blackburn was employed as an electrician and maintenance
      worker with the Martin County Board of Education (Board of
      Education). On October 30, 2015, Blackburn was injured while
      working at the Eden Elementary Sewer Plant. Blackburn was
      discovered lying across the driver’s seat in his motor vehicle and
      was unresponsive. It was noted that Blackburn’s right arm had
      scratches and abrasions, and there was dried blood in his right
      ear. Blackburn possessed a limited memory of the events leading
      to his injury. He testified that he remembered hearing a noise
      while at the sewer plant and believed a belt in a motor was in need
      of repair. While attempting to effectuate repairs, he believed that
      he was standing on a grate that broke causing him to fall. During
      transport to the Emergency Room by EMS, it was noted that
      Blackburn’s right side would shake and tremor. At the time of the
      incident, a Glasgow Coma Test was performed on Blackburn, and
      he scored 10, indicating moderate brain injury.


                                        2
      Blackburn filed a claim for workers’ compensation benefits. He
      claimed to have sustained a traumatic brain injury and a cervical
      spine injury. Blackburn asserted that he experienced profound
      memory loss, weakness in his right arm and leg, tremor in his
      right hand, confusion, difficulty with speech, headaches, and
      balance issues. The Board of Education denied that Blackburn
      suffered a compensable work-related injury and maintained that
      he was malingering.

      On May 21, 2018, the ALJ rendered an Opinion, Award, and Order
      (opinion). Therein, the ALJ found that Blackburn suffered a work-
      related head injury that resulted in permanent partial disability.
      The ALJ assigned a 24-percent impairment rating. Also, the ALJ
      found that Blackburn did not suffer a compensable work-related
      injury to his cervical spine. Both Blackburn and the Board of
      Education sought review with the Workers’ Compensation Board
      (Board). By Opinion entered November 16, 2018, the Board
      affirmed the ALJ’s opinion.

Blackburn v. Martin Cty. Bd. ofEduc., 2018-CA-001868-WC, 2019 WL
5091989, at *1 (Ky. App. Oct. 11, 2019).

      The Court of Appeals unanimously agreed the Board correctly affirmed

the ALJ’s decision regarding Blackburn’s lack of a compensable cervical injury.

However, in affirming the ALJ’s award of PPD benefits for Blackburn’s head

and brain injury, a divided panel rejected Martin County’s assertions that the

ALJ failed to consider all the evidence, the evidence was insufficient to support

a finding of work-relatedness, and the ALJ failed to render adequate factual

findings. The dissent, believing additional and more specific factual findings

were warranted, would have remanded to the ALJ to make such findings.

These consolidated appeals followed.

                              Standard of Review

      On questions of fact, “(t]he ALJ as fact finder has the sole authority to

judge the weight, credibility, substance, and inferences to be drawn from the
                                        3
evidence.” LKLPCAC Inc. v. Fleming, 520 S.W.3d 382, 386 (Ky. 2017) (citing

Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985)).

      KRS 342.285 gives the ALJ the sole discretion to determine the
      quality, character, and substance of evidence. As fact-finder, an
      ALJ may reject any testimony and believe or disbelieve various
      parts of the evidence, regardless of whether it comes from the same
      witness or the same party’s total proof. KRS 342.285(2) and KRS
      342.290 limit administrative and judicial review of an AU’s
      decision to determining whether the AU “acted without or in
      excess of his powers;” whether the decision “was procured by
      fraud;” or whether the decision was erroneous as a matter of law.
      Legal errors would include whether the AU misapplied Chapter
      342 to the facts; made a clearly erroneous finding of fact; rendered
      an arbitrary or capricious decision; or committed an abuse of
      discretion.

Abel Verdon Const, v. Rivera, 348 S.W.3d 749, 753-54 (Ky. 2011) (footnotes

omitted). To reverse, we must determine the AU’s findings were “so

unreasonable under the evidence that it must be viewed as erroneous as a

matter of law.” KRS 342.285; Ira A. Watson Dep’t Store v. Hamilton, 34 S.W.3d
48, 52 (Ky. 2000).

      Blackburn, as the claimant in a workers’ compensation proceeding, had

the burden of proving each of the essential elements of his claim and likewise

carried the risk of non-persuasion. Snawder v. Stice, 576 S.W.2d 276, 279 (Ky.

App. 1979). “[W]here the party with the burden of proof was successful before

the AU, the issue on appeal is whether substantial evidence supported the

AU’s conclusion.” Whittaker v. Rowland, 998 S.W.2d 479, 481 (Ky. 1999).

“Substantial evidence means evidence of substance and relevant consequence

having the fitness to induce conviction in the minds of reasonable men.”

Smyzerv. B.F. Goodrich Chem. Co., 474 S.W.2d 367, 369 (Ky. 1971).


                                       4
      If the claimant is unsuccessful before the ALJ, the question becomes

whether the evidence compels a different result. Wolf Creek Collieries v. Crum,

673 S.W.2d 735, 736 (Ky. App. 1984). “In order to rise to the level of

compelling evidence, and thereby justify reversal of the ALJ under this

circumstance, the evidence must be so overwhelming that no reasonable

person could reach the same conclusion as did the ALJ.” Groce v. VanMeter

Contracting, Inc., 539 S.W.3d 677, 682 (Ky. 2018) (citations omitted).

      The function of further review of the [Board] in the Court of
      Appeals is to correct the Board only where the the [sic] Court
      perceives the Board has overlooked or misconstrued controlling
      statutes or precedent, or committed an error in assessing the
      evidence so flagrant as to cause gross injustice. The function of
      further review in our Court is to address new or novel questions of
      statutory construction, or to reconsider precedent when such
      appears necessary, or to review a question of constitutional
      magnitude.

W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992). With these

standards in mind, we turn to the issues presented in each appeal.

                         Appeal No. 2019-SC-0635-WC

      Martin County presents a single challenge to the rulings below, namely

that the ALJ failed to make “essential and vital” findings of fact. It asserts the

conflicting evidence presented requires additional and more detailed findings

than those included in the ALJ’s Opinion, Award, and Order. In support,

Martin County argues the ALJ “seemingly glossed over” aspects of the case in

reaching his conclusion. Martin County then includes a lengthy recitation of

the evidence it believes was so contradictory and inconsistent as to mandate

the requested additional findings of fact, and which it suggests would likely


                                         5
compel a ruling in its favor if remand were ordered. In essence, Martin

County’s challenge rests on its interpretation of the evidence to the exclusion of

other potential constructions, and its perception that the ALJ’s failure to make

findings on what Martin County unilaterally deems “essential” facts constitutes

reversible error. We disagree.

      An ALJ is not required to make factual findings related to each and every

piece of evidence presented nor comment upon all potential interpretations

thereof. However, the parties are entitled to a sufficient explanation by the ALJ

of the basis for the decision. Whittaker, 998 S.W.2d at 481. As stated in

Arnold v. Toyota Motor Mfg., 375 S.W.3d 56 (Ky. 2012), the statutory framework

of workers’ compensation claims expects an ALJ to render

      an opinion that summarizes the conflicting evidence concerning
      disputed facts; weighs that evidence to make findings of fact; and
      determines the legal significance of those findings. Only when an
      opinion summarizes the conflicting evidence accurately and states
      the evidentiary basis for the ALJ’s finding does it enable the Board
      and reviewing courts to determine in the summary manner
      contemplated by KRS 342.285(2) whether the finding is supported
      by substantial evidence and reasonable.
Id. at 61-62 (footnotes omitted).

      Here, the ALJ clearly satisfied the foregoing requirements. The Opinion,

Award, and Order accurately set forth the conflicting evidence before weighing

it and making factual findings supporting the ALJ’s ultimate conclusion

Blackburn suffered a compensable work-related head and brain injury. The

findings of fact were sufficient, as correctly found by the Court of Appeals.

While more findings could have been rendered, the ALJ sufficiently explained

the basis for his conclusions. Although Martin County cites evidence which
                                        6
may have supported a different conclusion, existence of such evidence is an

inadequate basis to support reversal on appeal. See McCloud v. Beth-Elkhorn

Corp., 514 S.W.2d 46 (Ky. 1974). There was no error.

                         Appeal No. 2019-SC-0647-WC

      Blackburn argues the Court of Appeals should be reversed for rejecting

his assertion the ALJ erred in not awarding him benefits for his alleged cervical

injury. As below, he argues the opinion of his treating physician, Dr. Bal K.

Bansal, was uncontroverted and definitively established existence of a

compensable work-related cervical injury. Blackburn asserts Dr. Joseph L.

Zerga—upon whose opinion the ALJ, the Board, and the Court of Appeals

relied—did not evaluate or address the cervical injury, and therefore, his report

cannot reliably contradict Dr. Bansal’s opinion. In Blackburn’s view, the ALJ

was required to accept the opinion of Dr. Bansal regarding his alleged cervical

injury. Again, we disagree.

      Contrary to Blackburn’s contention, Dr. Zerga indicated he reviewed Dr.

Bansal’s medical reports but had concluded Blackburn had incurred no

compensable work-related injury. Dr Zerga’s medical opinion would

necessarily encompass Blackburn’s alleged cervical injury. The ALJ exercised

his discretion in assessing the conflicting medical evidence and determined Dr.

Zerga’s opinion to be more credible. Fleming, 520 S.W.3d at 386. As the Court

of Appeals correctly concluded, the evidence simply did not compel a finding in

Blackburn’s favor. Wolf Creek Collieries, 673 S.W.2d at 736. Thus, the AU did

not err in denying an award of benefits for the alleged cervical injury.


                                         7
      For the foregoing reasons, we affirm the opinion of the Court of Appeals

upholding the decisions issued by the Board and the ALJ.

      All sitting. All concur.




COUNSEL FOR APPELLANT, MARTIN COUNTY BOARD OF EDUCATION:

James Gregory Allen


COUNSEL FOR APPELLEE, ARCHIE BLACKBURN:

Jeffrey Dale Hensley




                                       8